DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on September 12, 2022. Claims 1-4, and 8-23 are pending.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 4, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. Applicant argues that Major (US 8,215,902) does not show laterally extending torque transfer surfaces that are transverse to the parallel spaces of the opening, rather the annotated surfaces are parallel to the spaced sides of the opening, not transverse (page 9). Applicant argues that the combination of Thebert (US Patent 4,363,600) and Chatel (US Patent 6,799,945) fail to disclose parallel spaced flat sides, and the arms extending laterally away from each other to define the torque transfer surfaces that are transverse to the parallel spaced sides of the opening (pages 9-10).
In response to applicant’s argument that Major does not show laterally extending torque transfer surfaces transverse to the parallel spaces of the opening (page 9), the Examiner respectfully disagrees. A laterally extending torque transfer surface (III, see below) extends away from the cutout (86, see Fig. 3) transverse to the direction the parallel sides of the opening (see below) which extend along the length of the leg 80. Note that the claims are directed to a torque transfer member and the identified laterally extending torque transfer surfaces of Major (surfaces on arms I opposite to 126) are capable of transferring torque via friction, and are arranged transverse to the longitudinal direction of the leg.

    PNG
    media_image1.png
    481
    399
    media_image1.png
    Greyscale

Annotated Portion of Figure 3 of Major
In response to applicant’s argument that Thebert (US Patent 4,363,600) and Chatel (US Patent 6,799,945) fail to disclose parallel spaced flat sides, and the arms extending laterally away from each other to define the torque transfer surfaces that are transverse to the parallel spaced sides of the opening (pages 9-10), the Examiner respectfully disagrees. As set forth in the rejection (see pages 5-6), the combination fairly teaches the recited limitations with Chatel disclosing a torque transfer member (15) with parallel spaced flat sides (which engage square section 8, see Chatel Fig. 3), and Thebert disclosing the arms extending laterally away from each other to define the torque transfer surfaces (on edge surfaces of 104, 106) that are transverse to the parallel spaced sides of the opening (as modified to have a square shape, see below).

    PNG
    media_image2.png
    216
    296
    media_image2.png
    Greyscale

Annotated Figure 7: Envisioned combination of Thebert and Chatel with opening 110 being modified to have a square shape

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the step of positioning" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites “extend laterally in opposite directions from one edge of the body to define the torque transfer surfaces”, however claim 15 already recites “extending away from each other laterally from an edge of the body to define torque transfer surfaces”. Note that “one edge” appears to be same element as “an edge”, however the recitation of “one edge” lacks antecedent basis. Additionally, claim 21 recites “an end edge of the body” which appears to correspond to the same edge as previously recited, however this also lacks antecedent basis. Thus, it is unclear whether the claim is establishing multiple edges on the body or a single edge on the body.
	Claims 19-20 are indefinite based on their dependence on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Major (US Patent 8,215,902).
In regards to claim 15, Major discloses a torque transfer member (80) for a vane arm connection, comprising a body having an opening (120) with parallel spaced flat sides (II) for engaging flat contact surfaces of a head of a vane stem, and two torque transfer arm (I, adjacent 86) extending away from each other laterally from an edge (128) of the body to define torque transfer surfaces (top surface opposite to 126) that are transverse to the spaced flat sides (Fig. 3). 

    PNG
    media_image3.png
    500
    382
    media_image3.png
    Greyscale

	In regards to claim 16, Major discloses the body and the two torque transfer arms comprise a single part of stamped sheet metal (Col. 9, lines 50-60).
	In regards to claim 21, Major discloses a cutout (126) capable of receiving an anti-rotation tab of a claw to prevent rotation during assembly, wherein the torque transfer arms (I) extend first parallel to the parallel spaced sides to define inwardly facing edges of the two torque transfer arms (along cutout 86), and then extend laterally in opposite directions from one edge (128) of the body (Fig. 3) to define the torque transfer surfaces, and wherein the cutout (126) is defined between an end edge of the body (128, or edge opposite to 128) and the inwardly facing edges of the two torque transfer arms (Fig. 3).
	In regards to claim 23, Major discloses the opening (120) has a long dimension and a short dimension, and wherein the parallel spaced flat sides are arranged along the long dimension (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Thebert (US Patent 4,363,600) in view of Chatel (US Patent 6,799,945).
	In regards to claim 15, Thebert discloses a torque transfer member (102) for a vane arm connection, comprising a body having an opening (110) for engaging a flat contact surface of a head of a vane stem (26), and two torque transfer arms (104, 106) extending away from each other laterally from an edge of the body to define torque transfer surfaces (defined on edge surfaces of 104, 106, Fig. 7) that are transverse to the flat contact surface of the opening (110).
Thebert does not disclose the torque transfer member with parallel spaced flat sides for engaging flat contact surfaces of a head of a vane stem, and the torque transfer surface formed transverse to the spaced flat sides.
Chatel discloses a torque transfer member (15) with parallel spaced flat sides for engaging flat contact surfaces of a head of a vane stem (see square section 8).
Thebert discloses a torque transfer member with a D-shaped opening on a vane stem that does not have a second spaced flat side. Chatel, which is also directed to a vane arm arrangement of a variable vane assembly, discloses a vane stem formed with a square torque connection which is a conventional shape that provides mutual support of plane faces for transmission of rotation (Col. 1, lines 13-18). Thus, it would have been obvious to one having ordinary skill in the art to modify the member of Thebert by providing the torque transfer member with parallel spaced flat sides for engaging flat contact surfaces of a head of a vane stem, as taught by Chatel, such that the torque transfer surfaces are transverse to a second flat side (see annotated Fig. 7 of Chatel below), to form a torque connection utilizing a convention shape provides mutual support of plane faces for transmission of rotation (Chatel Col. 1, lines 13-18).

    PNG
    media_image2.png
    216
    296
    media_image2.png
    Greyscale

Annotated Figure 7: Envisioned combination of Thebert with Chatel with opening 110 being modified to have a square shape
In regards to claim 17, the modified member of Thebert comprises the body has a width sized to fit between opposed arms of a claw (see Thebert Fig. 7 with narrowed body and arms being offset), and wherein the torque transfer arms extend laterally beyond the width of the body (Thebert Fig. 7). 
Note that the recitation that the claw engages the head of the vane stem limits the member as far as the member being capable of being positioned within opposed arms of a claw that engages the head of the vane stem. Although, Thebert discloses vane arm 80 includes an end 88 positioned above the spring 102 (Thebert Fig. 6), the transfer member is capable of being positioned in between a claw engaging the head of the vane stem since it has the arms being offset from opening in a manner similar to applicant’s torque transfer member.

Allowable Subject Matter
Claims 1-4, 8-14, 18-20 and 22 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

10/4/2022


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745